DETAILED ACTION
Status of the Claims
1.	Claims 1-11 are pending.
Status of the Rejections
2.	Rejection of claims 1-10 under 35 U.S.C. 103 has been modified to address the claim amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites “step of forming plurality…… with acute angles on the substrate….. using isotropic etching”. The limitation does not further limit the subject matter of claim 1 upon which it depends from.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al. (US 2009/0321257) in view of Fredenberg et al. (US 2009/0229857) and Feldman et al. (US 2014/0026646).
Claims 1-4, Takahara et al. teach method for manufacturing a working electrode of electrochemical sensor (method of forming electrode 111a of biosensor 1 [0412][0417]), comprising the steps of:
	providing a substrate (base plate 101; [0244]).
Takahara et al. teach anisotropic etching is used to form plurality of recess (reads on pattern) in the shape of inverted triangular grooves with acute angles on the substrate (Fig 2 and [0246][0414][0415]) but do not teach forming plurality of openings on the substrate and forming grooves through the openings. 

	Since Fredenberg et al. and Takahara et al. are to same field of endeavor i.e. forming electrode on a substrate, therefore, one of ordinary skill in the art before the effective filing date of the invention would be motivated to incorporate method steps of Fredenberg et al. to pattern the substrate through the insulating layer for forming the respective recess/grooves in the substrate of Takahara et al. because these method steps were well known in art for forming electrode on the substrate through anisotropic etching and therefore incorporating such steps would have given similar results with reasonable expectation.

Takahara et al. teach a conductive layer (electrode 111a) is formed on the recess (see Fig 2 and [0417]) but do not teach a plurality of conductive particles disposed on the pattern. 
However, Feldman et al. teach biosensor for determining concentration of glucose in same comprised of working electrode and conductive particles disposed on the working electrode to increase the effective surface area of the electrode and improves uniformity of distribution of one or more sensing components on the electrode (see abstract and [0030][0024]).
. 


5.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al., Feldman et al. and Fredenberg as applied to claim 1 above, and further in view of Washizu et al. (US 2001/0047941) and Wu et al. (CN 103940884 B).
	Claim 5, modified Takahara et al. teach removing insulating layer/etch mask (see Fredenberg (Fig [0129]) and forming the inverted triangular grooves with acute angles (Fig 2 and [0414]). Takahara et al. teach the recess 102 could have curved shape on the substrate [0280] but do not teach triangular grooves are rounded using isotropic etching, wherein a wavy pattern of rounded grooves is formed on the substrate. 
	However, Washizu et al. teach forming differed shaped grooves in a silicon wafer (see Figs 15A-15B) wherein rounded grooves are made using isotropic etching [0148]. Moreover, Wu et al. teach isotropic etching is used to smooth/rounded grooves etched in the substrate (see Step 3 description).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Washizu et al. teaching to try the use of 

Claim 6, modified Takahara et al. teach forming electrode 111a on the recess using sputtering [0417].

6.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al., Feldman et al., Fredenberg, Washizu et al. and Wu as applied to claim 6 above, and further in view of Chen et al. (US 2009/0008247).
	Claim 7, modified Takahara et al. in view of Feldman et al. teach depositing conductive particles onto the electrode 111a but do not teach forming a colloidal metal solution of conductive particles and colloidal solution on the conductive layer, wherein the conductive particles are formed after the colloidal solution dried. 
	However, Chen et al. teach method of depositing conductive particles onto an electrode comprised of forming a colloidal solution of gold and sodium citrate and solution of gold particles were deposited onto the electrode to form nano-scaled gold particle layer [0086]. Chen et al. do not explicitly teach the colloidal solution is dried, however it is apparent that drying step occurs to form a layer of nano-scaled after the deposition of colloidal solution. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method steps of Chen et al. to deposit . 

7.	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al. (US 2009/0321257) in view of Feldman et al. (US 2014/0026646), Chen et al. (US 2009/0008247) and Fredenberg et al. (US 2009/0229857).
	Claim 8, Takahara et al. teach a working electrode of electrochemical sensor (electrode 111a of biosensor 1 [0243]), comprising:
	a substrate (base plate 101; [0244]);
	a defined pattern formed on the substrate (recess 102 reads on pattern in the substrate; [0246][0415] and Fig 2).
a conductive layer (electrode 111a) is formed on the recess (see Fig 2 and [0417]);
defined pattern includes plurality of curved grooves in the substrate (recess could be curved; [0280]).

Takahara et al. teach but do not teach a plurality of conductive particles disposed on the pattern. 
However, Feldman et al. teach biosensor for determining concentration of glucose in same comprised of working electrode and conductive particles disposed on the working electrode to increase the effective surface area of the electrode and 
Since Feldman et al. and Takahara et al. are to same field of endeavor i.e. biosensor, therefore, one of ordinary skill in the art before the effective filing date of the invention would be motivated in view of Feldman et al. teaching to add conductive particles onto the conductive layer/electrode 111a of Takahara et al. because addition of conductive particles would improve the uniformity of distribution of one or more sensing components on the electrode and would also increase the surface area of the working electrode for better detection of target analyte. 
Combined Takahara et al. and Feldman et al.  do not teach colloidal particles are formed from a colloidal metal solution of Gold(III) chloride trihydrate solution with sodium citrate. 
	However, Chen et al. teach method of depositing conductive particles onto an electrode comprised of forming a colloidal solution of HAuCl4 i.e. Gold(III) chloride trihydrate and sodium citrate and solution of gold particles were deposited onto the electrode to form nano-scaled gold particle layer [0086]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method steps of Chen et al. to deposit conductive particles onto the electrode of Takahara because the method steps are less complicated and provides a test strip with strong electric signals (see Chen et al. [0007]). 
	Takahara et al. teach the substrate could be of any non-conductive substance [0245] and conductive layer could be of copper and alloy and compounds of these 
	However, Fredenberg et al. teach method of forming an electrode comprised of substrate/carrier of silicon wafer [0115] with conductive electrode disposed there on such as Cr or Cu or alloys [0032]. The silicon wafer could further be layered with bond-layer such silicon dioxide [0041].
	Since Fredenberg et al. and Takahara et al. are to same field of endeavor i.e. forming electrode on a substrate, therefore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. (see MPEP § 2144.07).

Claim 9 is/are considered product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation i.e. anisotropic etching.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim 10, modified Takahara et al. teach the conductive particles are disposed on the conductive layer (electrode 111a) (see rejection of claim 8 above), therefore, the conductive layer is between the substrate (base plate 101) and conductive particles.

8.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al. (US 2009/0321257) in view of Fredenberg et al. (US 2009/0229857), Feldman et al. (US 2014/0026646), Chen et al. (US 2009/0008247), Washizu et al. (US 2001/0047941) and Wu et al. (CN 103940884 B).
Claim 11, Takahara et al. teach method for manufacturing a working electrode of electrochemical sensor (method of forming electrode 111a of biosensor 1 [0412][0417]), comprising the steps of:
	providing a substrate (base plate 101; [0244]).
Takahara et al. teach anisotropic etching is used to form plurality of recess (reads on pattern) in the shape of inverted triangular grooves with acute angles on the substrate (Fig 2 and [0246][0414][0415]) but do not teach forming plurality of openings on the substrate and forming grooves through the openings. 	Takahara et al. teach the substrate could be of any non-conductive substance [0245] but do not teach substrate is silicon wafer and sputtering conductive layer is chrome-copper.
	However, Fredenberg et al. teach method of forming an electrode comprised of forming an etch-mask 12 of insulating layer (reads on protective layer) on one side of a substrate/carrier of silicon layered with bond-layer such as silicon dioxide [0115][0041], forming plurality of openings i.e. using patterned etch-mask comprising openings using lithography and etching ([0031][0035][0047][0129]) followed by forming cavities in the substrate/carrier and sputtering conducting electrode layer of Cr or Cu or alloys [0032] inside the cavities through the openings (Figs 4a-4e and [0144][0031]).
	Since Fredenberg et al. and Takahara et al. are to same field of endeavor i.e. forming electrode on a substrate, therefore, one of ordinary skill in the art before the 
Takahara et al. teach a conductive layer (electrode 111a) is formed on the recess (see Fig 2 and [0417]) but do not teach a plurality of conductive particles disposed on the pattern. 
However, Feldman et al. teach biosensor for determining concentration of glucose in same comprised of working electrode and conductive particles disposed on the working electrode to increase the effective surface area of the electrode and improves uniformity of distribution of one or more sensing components on the electrode (see abstract and [0030][0024]).
Since Feldman et al. and Takahara et al. are to same field of endeavor i.e. biosensor, therefore, one of ordinary skill in the art before the effective filing date of the invention would be motivated in view of Feldman et al. teaching to dispose conductive particles onto the conductive layer/electrode 111a of Takahara et al. because addition of conductive particles would improve the uniformity of distribution of one or more sensing components on the electrode and would also increase the surface area of the working electrode for better detection of target analyte. 

	However, Chen et al. teach method of depositing conductive particles onto an electrode comprised of forming a colloidal solution of HAuCl4 i.e. Gold(III) chloride trihydrate and sodium citrate and solution of gold particles were deposited onto the electrode to form nano-scaled gold particle layer [0086]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method steps of Chen et al. to deposit conductive particles onto the electrode of Takahara because the method steps are less complicated and provides a test strip with strong electric signals (see Chen et al. [0007]). 
Takahara et al. teach the recess 102 could have curved shape on the substrate [0280] but do not teach triangular grooves are rounded using isotropic etching, wherein a wavy pattern of rounded grooves is formed on the substrate. 
	However, Washizu et al. teach forming differed shaped grooves in a silicon wafer (see Figs 15A-15B) wherein rounded grooves are made using isotropic etching [0148]. Moreover, Wu et al. teach isotropic etching is used to smooth/rounded grooves etched in the substrate (see Step 3 description).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Washizu et al. teaching to try the use of isotropic etching method to round the triangular grooves of Takahara et al. because choosing from a finite number of identified, predictable solutions, with a reasonable . 

Response to Arguments
	Applicant argues regarding claim 1 on pages 9, 10 and 11, that cited references, Takahara, Feldman, Frendenberg and Washizu do not teach the limitation of “etching of plurality of inverted triangular grooves into rounded grooves”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., etching of plurality of inverted triangular grooves into rounded grooves) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, limitation of “etching of plurality of inverted triangular grooves into rounded grooves” recited in claim 5 is taught by Washizu, wherein isotropic etching is used to form rounded groove. Furthermore, additional reference, Wu et al. teach converting grooves into rounded groove using isotropic etching (see Step 3 description).
Applicant’s arguments with respect to claim(s) 8 and 11 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GURPREET KAUR/
Primary Examiner
Art Unit 1759